325 F.2d 436
UNITED STATES of Maerica ex rel. Arthur SPINNEY, Relator-Appellant,v.Edward M. FAY, Warden of Green Haven Prison, Stormville, NewYork, Respondent.
No. 185, Docket 28182.
United States Court of Appeals Second Circuit.
Argued Nov. 19, 1963.Decided Dec. 18, 1963.

Matthew Muraskin, New York City, for relator-appellant.
Ronald J. Offenkrantz, Asst. Atty. Gen., New York City (Philip Kahaner, Asst. Atty. Gen., and Louis J. Lefkowitz, Atty. Gen. of the State of New York, New York City, on the brief), for respondent.
Before MEDINA, WATERMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm on Judge Bonsal's opinion below, reported D.C., at 221 F.Supp. 419.